DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 1/21/2022 is acknowledged on 6/21/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 12, 13, 15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US Patent No. 9,908,023) in view of Piras et al. (US Patent No. 6,935,971).
Regarding claims 1, 12, 13, 15, 17, 19 and 20, Hamm discloses rebounding device for sports balls (see Figure 1) comprising: a frame defining a frame opening (combination of 14,15 and 16); a net disposed within said frame opening (26); a cable extending around a perimeter of said net (34), wherein the cable extends substantially parallel with the perimeter of the net (see Figure 1); and a cable tensioning system configured to tension said cable around the perimeter of said net and thereby pull said net taut within the frame opening (see assembly 22, 24  and Figure 2). Regarding claims 3, 4 and 18, said frame comprises a plurality of corners and at least one spindle extending from each corner of said frame (56, 58, 36 and 38), said cable extending around each of said spindles (See Figure 1). Regarding claim 8, both the frame openings of Hamm and/or Piras disclose opposing side frame members and upper frame member (see all Figures). Regarding claim 21, Hamm discloses enclosure (48) that houses reel assembly (24) as shown in Figures 1-2. This enclosure (48) is considered as corner element that includes frame members (the housing structure of the multiple flat surface of the enclosure (24) that have multiple side surfaces as shown in Figure 2 that are considered as frame members). As shown in Figure 2, the spindle/reel (50) is considered as extending between the frame members of enclosure (48). Regarding claim 22, as shown in Figure 1, element (16)upper frame member and elements 14 and 15 are side frames and the bottom as shown in the figure is unobstructed.
Hamm discloses the invention as recited above but does not explicitly disclose if the device could have a base member coupled to the frame and comprising a first leg and a second leg that extend rearwardly relative to said frame opening, wherein: the first leg comprises a first foot that extends rearward of and is pivotally coupled with the first leg at a first pivot point; the second leg comprises a second foot that extends rearward of and is pivotally coupled with the second leg at a second pivot point; pivoting the first foot relative to the first leg and pivoting the second foot relative to the second leg adjusts a rebound angle of the net; and the rebound angle decreases as an angle between the first foot and the first leg decreases. Hamm does not also disclose a pivot mechanism. The use of rebounding device that has frame device that disclosed the above missing recitations is not a new concept and Piras is one example of reference that teaches a structure that comprises  a base member (11) coupled to a frame (3) and comprising a first leg (base 11on right side as shown in Figure 3b is considered as a first leg) and a second leg that extend rearwardly relative to said frame opening (base 11on left side as shown in Figure 3b is considered as a second leg), wherein: the first leg (12) comprises a first foot that extends rearward of and is pivotally coupled with the first leg at a first pivot point (as shown in Figures 3a-3c, element (9) as shown on the right side of the Figures); the second leg comprises a second foot that extends rearward of and is pivotally coupled with the second leg at a second pivot point (as shown in Figures 3a-3c, element (9) as shown on the left side of the Figures); pivoting the first foot relative to the first leg and pivoting the second foot relative to the second leg adjusts a rebound angle of the net; and the rebound angle decreases as an angle between the first foot and the first leg decreases (as shown in Figure1, the pivoting of the first and second foot in relation of the first and second leg is shown and Figures 3a-3c of Piras disclose the rebound angle decreasing as the angle between the feet and the legs decrease. It should be noted that element (12) is a hinge element that pivots and capable of providing angle adjustment between the legs and the feet as recited and this is considered as a pivot mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the device of Hamm with a frame assembly as taught by Piras in order to have a collapsible/folding device that is standalone unit that allows the user to utilize the device at a variety of locations including indoors. And also to have a device that allow positioning of a bounce back or a ball return device that provides an optimal inclination to obtain a return of the ball in the desired direction (see column 2 lines 4-11 of the Piras reference).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 5-8 above, and further in view of Moller, Jr. (US Patent Application Publication No. 2007/0010356).
Hamm discloses tensioning mechanism that has a drum (50), handle ((T), spring and locking mechanism (see Figure 2, last paragraph of column 6 and column 7 lines 15). The reference does not explicitly disclose a gear. However the use of a gear in a tensioning mechanism is not a new concept is Moller is one example of reference that discloses a gear (158,160 as shown in Figure 5).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a tensioning device that has a gear mechanism because Applicant has not disclosed that the use of a gear provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the tensioning device as taught by Hamm or Moller or the claimed tensioning assembly as recited because both devices perform the function of stretching and collapsing the net of the device.
Therefore, it would have been an obvious matter of design choice to modify Hamm to obtain the invention as specified in the claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Goldwitz (US Patent No. 8,590,901).
The references as applied to claim 1 do not disclose the use a support cross member that extends between the first and second legs. However having a cross member is not a new concept and Goldwitz is one example of reference that teaches the use of a cross member (16). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the references as applied to claim 1 to have a cross member as taught by Goldwitz so that the device could be more stable and not easily flip back during the use of the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Goldwitz (US Patent No. 8,590,901) and William S. Brown (US Patent No. 3,583,703).
The references as applied to claim 1 do not disclose the use a support cross member that extends between the first and second legs and the use of telescoping feature. However having a cross member is not a new concept and Goldwitz is one example of reference that teaches the use of a cross member (16). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the references as applied to claim 1 to have a cross member as taught by Goldwitz so that the device could be more stable and not easily flip back during the use of the device. Regarding the device being telescoping, Brown is an example of reference that teaches telescoping frame members (see the assembly (10) as shown in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the references as applied to claim 1 to have a device that can be easily assembled and disassembled for disposition into a small, easily handled parcel (see column 1 lines 50-53 of the Brown reference).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 6 above, and further in view of Flading et al. (US Patent No. 7,914,400).
The references as applied to claims 1 and 6 do not disclose an angled member that extends upwardly between the support cross member and the frame. However providing angled member that extends upwardly as recited is not a new concept and Flading is one example of reference that teaches this concept (see elements 50 and 52 as shown in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the references as applied to claims 1 and 6 to have additional angled member that extend between the support cross member and frame in order to make the training device more robust and stable during use.

Allowable Subject Matter
Claims 11, 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, and 8-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711